Title: Abigail Adams to Mary Smith Cranch, 9 August 1789
From: Adams, Abigail
To: Cranch, Mary Smith


        
          Richmond Hill August 9th 1789
          my dear sister
        
        If I should ask why I have not heard from my sister or Friends, for several weeks past, would she not answer me by retorting the question? in replie I could only say that I had designd writing every day for a long time, but we have had such a lassitude of weather, and such a long continuence of it, that I have really felt unfit for every thing which I was not necessitated to perform, & for many of those which I have been obligated to, from my situation, such as dressing receiving & paying visits, giving dinners &c I have never before been in a situation in which morning noon & afternoon I have been half as much exposed to company. I have laid down one rule which is, not to make any morning visits myself, and in an afternoon after six oclock I can return 15 or 20 & very seldom find any Lady to receive me, but at Richmond Hill, it is expected that I am at Home both to Gentlemen & Ladies when ever they come out, which is almost every day since I have been here, besides it is a sweet morning ride to Breakfast I propose to fix a Levey day soon. I have waited for mrs washington to begin and she has fix’d on every fryday 8 oclock. I attended upon the last, mrs smith & charles. I found it quite a crowded Room. the form of Reception is this, the servants announce—& col Humphries or mr Lear—receives every Lady at the door, & Hands her up to mrs washington to whom she makes a most Respectfull curtzey and then is seated without noticeing any of the rest of the company. the Pressident then comes up and speaks to the Lady, which he does with a grace dignity & ease, that leaves Royal George far behind him. the company are entertaind with Ice creems & Lemonade, and retire at their pleasure performing the same ceremony when they quit the Room. I cannot help smiling when I read the Boston puffs, that the Pressident is unmoved amidst all the dissipations of the city of New york. now I am wholy at a loss to determine the meaning of the writer. not a Single publick amusement is their in the whole city, no not even a publick walk, and as to Dinners, I believe their are six made in Boston to  one here, unless it is for some particular person to whom a Number of families wish to pay attention. there are Six Senators who have their Ladies and families with them, but they are in Lodgings the chief of them, & not in a situation to give dinners— as to the mode of visiting, less time is expended in this way, than in sending word to each person & passing an afternoon with them, tho I own on the score of pleasure that would be to me the most agreeable. I have returnd more than Sixty visits all of them in 3 or 4 afternoons & excepting at the Pressidents, have drank tea only at two other places and dined but once out, since I arrived
        Indeed I have been fully employd in entertaining company, in the first place all the Senators who had Ladies & families, then the remaining Senators, and this week we have begun with the House, and tho we have a room in which we dine 24 persons at a Time, I shall not get through them all, together with the publick Ministers for a month to come the help I find here is so very indifferent to what I had in England, the weather so warm that we can give only one dinner a week. I cannot find a cook in the whole city but what will get drunk, and as to the Negroes—I am most sincerely sick of them, and I can no more do without mr Brisler, than a coach could go without wheels or Horses to draw it. I can get Hands, but what are hands without a Head, and their chief object is to be as expensive as possible. this week I shall not be able to see any company unless it is to Tea—for my Family are all sick mrs smiths two Children with the Hooping cough Charles with the dysentary, Louissa & Polly with a complaint Similar. To Charles I gave a puke last night & his complaints have abated. Louissa & Polly are to take one to night. if we had not been so fortunate in our situation I do not know how we could have lived. it is very sickly in the City.
        As to politicks, I presume many of the dissapointed Candidates will complain. some will quarrel with men & some with measures. I believe the Presideent Strove to get the best information he could, but there are some men who will get much said in their favour when they do not merit it.— the News papers will give you the Debates of the house to the President their system is as liberal as I could expect I leave the world to judge how it is with respect to their vice President from whom they expect more entertainment the House was New furnishd for the President & cost ten thousand Dollors as the Board of Treasury say. the use & improvement of this they have granted him, which is but just & right. He never rides out without six Horses to his Carriage, four Servants, & two Gentlemen before him, this is no more state than is perfectly consistant with his station, but then I do not Love to see the News writers fib so. He is Perfectly averse to all marks of distinction say they, yet on the 4th of july when the cincinnati committee waited upon him he received them in a Regimental uniform with the Eagal most richly set with diamonds at his Button, yet the News writers will fib—to answer particular purposes— I think he ought to have still more state, & time will convince our Country of the necessity, of it. here I say not any thing upon the subject. it would be asscribed to a cause I dispise if I should speak my mind. I hear that the vote which mr A gave in the Senate, respecting the Removal of officers by the President independant of the senate, has been by some of his own state construed, as voting power into his own Hands—or having that in view, but his Rule through life has been to vote and act, independant of Party agreeable to the dictates of his conscience and tho on that occasion he could have wisht on account of the delicacy of his situation not to have been obliged to have determind the Question, yet falling to him, he shrunk not, not a word did any of our state say when his vote reduced the duty upon molasses, all was silence then they could not possibly asscribe it to any Sinister motive but uneasy wrestless Spirits are to be found in all quarters of the world.
        And now my dear sister I wish to know how you do. mrs Norten Lucy not a line from either, nor a word from sister shaw.
        Mr Bond will tell you that he saw us all, he was out two or three times. I wish you could come with our dear Brother Cranch & spend the Evening with us. We do not have company on Sundays. we go to meeting, but alass I do not find a dr Price. I hope I shall visit Braintree next summer. I wonder sister Smith has never written a word to Louissa. I am glad to find Tommy has got a good Chum. I hope he will continue steady. Charles studies with mr Hamilton goes to the office when his Father goes to senate & returns with him at 4 oclock. he has not discoverd the least inclination for getting into company and has no acquaintance but George Storer—pray make my best Regards to all my Friends, to my Mother present my duty. Remember me to mrs Palmer & family. the Beautifull prospect here from every quarter makes me regreet less than I otherways should do the spot I quitted. the rooms are lofty and was the House in good repair I should find it, very convenient for my own Family. at present we are crowded for want of Chamber Room. my family consists of 18— How does the place look. I must get my Butter all put up & sent me from Braintree. I have Breakfasted constantly upon milk, I cannot eat the Butter here— I must write the dr upon several subjects by twesdays post. I shall not get ready by this.
        pray let me hear from you. the season is plentifull. Let us rejoice & be glad Cheer up my good sister, a merry Heart does good like a medicine— we all send abundance of Love— I must go to look after my invalids
        ever yours
        A Adams
      